                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
       v.                                    )      Cause No. 1:16-cr-0031-JMS-DML
                                             )
JUSTON CROWE,                                )                              - 01
                                             )
                      Defendant.             )



                           REPORT AND RECOMMENDATION

       On December 10, and 16, 2019, the Court held a hearing on the Petition for Warrant or

Summons for Offender Under Supervision filed on March 15, and April 10, 2019. Defendant

appeared in person with his retained counsel Terrance Kinnard. The government appeared by

Abhishek Kambli, Assistant United States Attorney. U. S. Parole and Probation appeared by

Officer Troy Adamson.

       The Court conducted the following procedures in accordance with Fed. R. Crim. P.

32.1(a)(1) and 18 U.S.C. § 3583:

       1.     The Court advised Defendant Crowe of his rights and provided him with a copy

of the petition. Defendant Crowe orally waived his right to a preliminary hearing.

       2.     After being placed under oath, Defendant Crowe admitted violation numbers 1, 2,

3, and 4. [Docket Nos. 83, and 87.]

       3.     The allegations to which Defendant admitted, as fully set forth in the petition, are:
Violation
Number      Nature of Noncompliance


  1         “You must refrain from any unlawful use of a controlled substance.”

            On February 7, 2019, the offender submitted a urine specimen for analysis
            which returned positive for amphetamines. He advised he had recently
            been to the emergency room and received a prescription medication,
            Dexadrine Spansule, which this officer knows to contain amphetamines.
            After repeated requests, on February 25, 2019, Mr. Crowe submitted
            documentation to this officer confirming the prescription. The urine
            specimen was then sent to Alere Laboratory who confirmed the sample as
            being positive for amphetamine and methamphetamine. A laboratory
            representative confirmed the use of Dexadrine Spansule would not lead to
            a positive for methamphetamine. On February 26, 2019, the offender
            submitted a urine sample which tested positive for cocaine and
            amphetamines. The sample was forwarded to Alere Laboratory and
            confirmed positive for amphetamine, methamphetamine, and cocaine.

            As previously reported to the Court, on September 26, 2018, Mr. Crowe
            submitted a urine specimen which returned positive for cocaine. He
            admitted using the substance.

  2         “You shall participate in a cognitive behavioral program, such as
            Moral Reconation Therapy (MRT), at the direction of the probation
            officer and abide by the rules of the program.”

            On August 17, 2018, this officer referred the offender to the MRT group
            and provided him with information on location, start date, and start time.
            He confirmed with this officer he would attend. On August 21, 2018, Mr.
            Crowe arrived after the MRT group had ended. He was provided the MRT
            workbook, and signed the participant agreement. Mr. Crowe was advised
            to report the next week on August 28, 2018; however, he failed to show
            up. On September 4, 2018, the offender arrived 10 minutes late to the
            group. On September 11, 2018, he arrived 15 minutes late to the group.
            On September 18, 2018, he failed to attend the MRT group. On October
            22, 2018, Mr. Crowe was discharged from MRT program.

            On November 15, 2018, this officer met with the offender and discussed
            his non-compliance. He was referred back to the MRT group, and he
            assured this officer he would attend the next MRT session as directed. Mr.
            Crowe failed to attend on November 20, and 27, 2018, and was once again
            dropped from the program for not attending. On February 7, 2019, this
            officer and a supervisor spoke to the offender at his residence. He was
            instructed to return to MRT beginning February 19, 2019, and that this

                                     2
                       would be his last chance. Mr. Crowe advised he still had the MRT book
                       and would attend as required. He failed to report on February 19, 2019.

            3          “You shall participate in a substance abuse or alcohol treatment
                       program approved by the probation officer and abide by the rules and
                       regulations of that program. The probation officer shall supervise your
                       participation in the program (provider, location, modality, duration,
                       intensity, etc.).”

                       “You shall submit to substance abuse testing to determine if you have
                       used a prohibited substance or to determine compliance with substance
                       abuse treatment. Testing may include no more than 8 drug tests per
                       month. You shall not attempt to obstruct or tamper with the testing
                       methods.

                       On September 25, October 16, 24, and November 8, 2018, Mr. Crowe
                       failed to report for random urine testing. On September 7, 21, November
                       16, 2018, and February 7, 2019, the offender failed to report for drug
                       treatment classes.

            4          “The defendant shall not commit another federal, state or local crime.”

                       On April 7, 2019, Mr. Crowe was stopped by the Indianapolis
                       Metropolitan Police Department for a minor traffic violation. He was
                       arrested on a pending supervised release violation warrant. During the
                       arrest, digital scales and a Thunder 380 CC handgun were located in the
                       vehicle. Mr. Crowe was charged in Marion County for possession of a
                       firearm by a serious violent felon under cause number 49G01-1904-F4-
                       013512. The charge is a level 4 felony, and he is currently in custody in
                       the Marion County Jail.

       4.       The parties stipulated that:

                (a)    The highest grade of violation is a Grade B violation.

                (b)    Defendant’s criminal history category is II.

                (c)    The range of imprisonment applicable upon revocation of supervised
                       release, therefore, is 6 to 12 months’ imprisonment.

       5.       The government argued for a sentence of twenty-one (21) months with no

supervised release to follow. Government also requested that defendant’s sentence be served




                                                 3
consecutive to the current state sentence he is serving out of Marion County, Indiana. Defendant

argued for a sentence of eight months with no supervised release to follow.

       The Magistrate Judge, having considered the factors in 18 U.S.C. § 3553(a), and as more

fully set forth on the record, finds that the Defendant violated the conditions in the petition, that

his supervised release should be revoked, and that he should be sentenced to the custody of the

Attorney General or his designee for a period of twelve (12) months with no supervised release

to follow. The Defendant is to be taken into custody immediately pending the District Judge’s

action on this Report and Recommendation.

       The parties are hereby notified that the District Judge may reconsider any matter assigned

to a Magistrate Judge. The parties waived the fourteen-day period to object to the Report and

Recommendation.



          Date: 12/30/2019




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system




                                                  4
